     Case 5:17-cv-00137-DCB-MTP Document 309 Filed 07/23/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


HUDSON SPECIALTY INSURANCE COMPANY                            PLAINTIFF/
                                                      COUNTER-DEFENDANT


V.                                       CIV NO: 5:17-cv-00137-DCB-MTP


TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; and the
BOARD OF MAYOR AND SELECTMEN                                 DEFENDANTS/
OF MCCOMB, MISSISSIPPI, et al.                        COUNTER-CLAIMANTS
                                   ORDER

      This matter is before the Court on Plaintiff/Counter-

Defendant Hudson Specialty Insurance Company (“Hudson”)’s Motion

to Dismiss. [ECF No. 306]. Hudson moves to dismiss Counts I and

II of its Second Amended Complaint [ECF No. 121]. Counts I and

II request that the Court rescind Hudson insurance Policy Nos.

HBD10019191 and HBD10027329 (the “Subject Policies”) and declare

those policies void ab initio. Defendants/Counter-Claimants do

not object to the voluntary dismissal.

      Rule 41(a)(2) of the Federal Rules of Civil Procedure,

allows a court to dismiss an action at the plaintiff’s request

if the court considers the request to be proper. Having read the

Motion, applicable statutory and case law, and being otherwise


                                     1
   Case 5:17-cv-00137-DCB-MTP Document 309 Filed 07/23/20 Page 2 of 2



fully informed in the premises, the Court finds that Hudson’s

request for a voluntary dismissal of Counts I and II is well

taken.

     Accordingly,

     IT IS HEREBY ORDERED that Hudson Specialty Insurance

Company’s Motion [ECF No. 306] is GRANTED.

     SO ORDERED this the 23rd day of July, 2020.

                                        __/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   2
